COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-192-CV

ONCOR ELECTRIC DELIVERY COMPANY LLC                             APPELLANT
F/K/A TXU ELECTRIC DELIVERY COMPANY

                                       V.

OAK HILL MX PARK, LTD. A/K/A OAK HILL                             APPELLEE
MOTORCROSS PARK, LTD.
                              ----------

              FROM COUNTY COURT AT LAW OF WISE COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 25, 2009



     1
         … See Tex. R. App. P. 47.4.